Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John P. Kong on September 17, 2021.

The application has been amended as follows: 
IN THE CLAIMS filed 8/13/21
 The claims have been replaced by the following amended claims

A motion guide device comprising:
a track member including a rolling member rolling surface;
a movable member including a loaded rolling member rolling surface facing the rolling member rolling surface, and including a rolling member return passage extending generally parallel to the loaded rolling member rolling surface;
a pair of cap members provided at both front and rear ends of the movable member in a movement direction, and each of the pair of cap members including a 
a plurality of rolling members arrayed in a rollable manner within an endless circulation passage made up of a loaded rolling member rolling passage, the rolling member return passage, and a pair of the direction change passages passage of each of the pair of cap members, the loaded rolling member rolling passage being made up of the rolling member rolling surface included in the track member and the loaded rolling member rolling surface included in the movable member, wherein
in a cross-sectional view perpendicular to a longitudinal direction of the track member, the cross-sectional view including the rolling member being positioned at a boundary portion between the direction change passage and the loaded rolling member rolling passage, a first gap between the rolling member and a first end portion of a rolling surface of the direction change passage closest closest to the first end portion of the rolling surface of the direction change passage in the cross-sectional view.
2. The motion guide device according to claim 1, wherein an inequality expressed as b<a is satisfied in the cross section view,
where "a" is defined as a dimension of a second gap between the rolling member and a second end portion of the rolling surface of the direction change passage in the cross-sectional view, the second end portion being on an opposite side to the first end portion of the rolling surface of the direction change 
where "b" is defined as a dimension of the first gap between the rolling member and the first end portion of the rolling surface of the direction change passage 
3. The motion guide device according to claim 2, wherein a region of the rolling surface of the direction change passage adjacent to the first end portion of the rolling surface of the direction change passage has a linear shape.
4.  The motion guide device according to claim 2, wherein 
the rolling surface of the direction change passage has two arc shapes of different radii of curvature, and an inequality expressed as R2<R1 is satisfied, 
where R1 is defined as a radius of curvature of one arc shape including the second end portion of the rolling surface of the direction change passage, and
where R2 is defined as a radius of curvature of the other arc shape including the first end portion of the rolling surface of the direction change passage.
5.  The motion guide device according to claim 2, wherein
the rolling surface of the direction change passage has an arc shape of a single radius of curvature R3, and 
a center position PB of the rolling member, in the cross-sectional view, is offset from an arc center position PO of the arc shape constituting the rolling surface towards the first end portion of the rolling surface of the direction change passage.
6. The motion guide device according to claim 1, wherein a protruding portion protruding toward the track member is provided at the first end portion of the rolling surface of the direction change passage.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor render obvious the claimed combination of a motion guide device comprising a track member including a rolling member rolling surface, a pair of end caps with a direction change passage and a plurality of rolling members, wherein in a cross-sectional view perpendicular to a longitudinal direction of the track member a first gap between the rolling member and a first portion of a rolling surface of the direction change passage closest to the rolling member rolling surface of the track member is smaller than a gap between the rolling member and the rolling member rolling surface closest to the first end portion of the rolling surface of the direction change passage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656